Mr. Chief Justice Walker delivered the opinion of the Court: The bill of exceptions in this record fails to state that it contains all of the evidence given on the trial below. This being so, this court will not undertake to determine whether the evidence warrants the finding of the jury. If the testimony contained in the record is not sufficient to justify the finding, it will be presumed that there was other evidence that has been omitted which warranted the verdict, or the court would have granted a new trial. In that, as in all things else, it must be presumed that the proceedings and judgment of a Superior Court are strictly in conformity to law, until error is shown in the record. The appellant, having failed in this case to show that the court below erred in refusing to grant a new trial, because the evidence did not warrant the verdict, the presumption has not been overcome. This is the long, uniform and well settled doctrine of this court, announced in numerous decisions too familiar to the profession to require citation. It is, however, contended that inasmuch as counsel for appellee made upon the bill of exceptions this indorsement: “ I am satisfied with the foregoing bill of exceptions,” to which he signed his name, the omission was cured, and we must infer from that indorsement that it was full and correct. This we think is not its import, nor will it bear such a construction. It only implies that the attorney desired no corrections made either by erasure or addition. That upon it as it then stood, he was willing to try the case on error. The term that he was satisfied with it, is very different from saying that it was full or that it was correct. Had he desired to state that fact, other and very different language would have been employed. It is insisted that the court erred in permitting appellee to give evidence that other wells in the neighborhood were similarly affected. If the object of this evidence had been to enhance the damages by creating prejudice against appellant, it would have been manifestly erroneous. But if it was legitimate for any purpose on the trial, then it was properly admitted. It seems that one of the questions controverted before the jury was whether the gas could pass through the earth the distance the well was situated from the tank so as to affect the water. If it could be shown that it had so affected the water in other wells at the same or a greater distance from the tank, such evidence would strongly tend to prove that the water in the well in controversy was affected by the gas escaping in that manner. For this purpose it was properly admitted, and if appellant feared that it might have had the effect to increase the damages, he should have guarded against it by asking a proper instruction for the purpose. It is again urged, that the court erred in permitting witnesses to give their opinion as to the amount of damages which was sustained. It is usual, and the law permits witnesses to give their opinion, as to the value of property, and a variety of other matters. Such is also the case of whether mechanical skill has been exercised in the construction of work; as to the cultivation of agricultural crops; as to care and diligence in the management of stock, as well as a large variety of matters, about which disputes arise. In such cases, the opposite party has always the right, by cross-examination, to test the value of the opinion, by ascertaining the grounds upon which it is based. FTor are the jury bound by such opinions, if contrary to the evidence. It is only one of the modes of arriving at the true measure of the damages, and is only valuable as it is sustained by the evidence, the means of knowledge of the witness, and his general intelligence and fairness. It must, of course, be considered in connection with all of the evidence in the case. In this there was no error. FTo error is perceived in this record, and the judgment of the court below is affirmed. Judgment affirmed.